        Case 4:20-cr-00017-BMM Document 17 Filed 03/02/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                       CR-20-17-GF-BMM
                 Plaintiff,
      vs.

TYSON KEITH EAGLEMAN,                                          ORDER

                 Defendant.


       United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on February 10, 2021. (Doc. 16.)

       When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

       Judge Johnston conducted a revocation hearing on February 9, 2021. (Doc.

11.) The United States accused Eagleman of violating his conditions of supervised

release 1) by failing to report for sex offender treatment; 2) by failing to report for

substance abuse treatment; 3) by failing to report for substance abuse testing; 4) by
        Case 4:20-cr-00017-BMM Document 17 Filed 03/02/21 Page 2 of 3



failing to report for polygraph testing; and 5) by failing to notify his probation officer

of a change in residence. (Doc. 8.)

       At the revocation hearing, Eagleman admitted that he had violated the

conditions of his supervised 1) by failing to report for sex offender treatment; 2) by

failing to report for substance abuse treatment; 3) by failing to report for substance

abuse testing; and 4) by failing to report for polygraph testing. The Court dismissed

alleged violation 5 on the government’s motion. (Doc. 11.) Judge Johnston found

that the violations Eagleman admitted proved to be serious and warranted

revocation, and recommended that Eagleman receive a custodial sentence of 3

months, with 57 months of supervised release to follow. (Doc 16.) Eagleman was

advised of his right to appeal and his right to allocute before the undersigned.

(Doc. 11.) The violations prove serious and warrant revocation of Eagleman’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

       Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 16 ) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Tyson Keith Eagleman be sentenced to the custody of

the United States Bureau of Prisons for 3 months, with 57 months supervised

release to follow. Eagleman should not serve his term of custody at the Federal

Correctional Institution in Herlong, California.
 Case 4:20-cr-00017-BMM Document 17 Filed 03/02/21 Page 3 of 3



DATED this 2nd day of March, 2021.
